Citation Nr: 1638508	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-18 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for chronic staph infections.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to September 1964.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case belongs to the RO in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

In July 2016 correspondence the Veteran's representative waived initial RO consideration of evidence submitted subsequent to the last RO adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a compensable rating for chronic staph infections.  The Board finds that remand is warranted to obtain a current examination and to clarify the nature of the Veteran's disability.

First, when a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The most recent VA examination was conducted in November 2013, and at his July 2016 Board hearing, the Veteran stated that his staph infections had worsened since has last examination.  More current findings are thus required prior to adjudicating the appeal.  

Second, it appears that the Veteran's disability may be improperly rated by analogy under Diagnostic Code 7806-7820 for dermatitis.  At the Board hearing, the Veteran reported recurrent staph infections, and that he was going to undergo a surgical procedure after having been recently diagnosed with osteomyelitis.  He also stated that a private physician had "operated on my foot on Thursday and cut away the flesh" that had died and that he was using various medications to treat his disability, including "topical soaks" and antibiotics taken to battle infections.  Thus, the diagnostic codes for osteomyelitis, cutaneous vasculitis, cutaneous manifestations of collagen-vascular disorders, and exfoliative dermatitis must be considered.  Additionally, the 2013 VA examination noted the presence of scars.  The RO must also consider whether separate evaluations are warranted for any such scars related to his service-connected disability.  

Third, remand is required to attempt to obtain Social Security Administration (SSA) records.  At the Board hearing, the Veteran reported receiving SSA benefits.  These records may be relevant to the current appeal. As such, pursuant to the duty assist, the records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after November 25, 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected chronic staph infection disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must comment on the severity of the Veteran's chronic staph infection and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant Disability Benefits Questionnaire.

Additionally, the examiner must indicate the medication(s) used, if any, to treat the chronic staph infections.  The examiner should then state whether such medications are "like or similar" to a corticosteroid or other immunosuppressive drug.

The examiner must also indicate whether there is current osteomyelitis and/or MRSA that is a progression of the service-connected disability.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, to include consideration of the diagnostic codes for osteomyelitis, exfoliative dermatitis, cutaneous vasculitis, and cutaneous manifestations of collagen-vascular disorders, as well as a separate evaluation for any related scars.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

